Case 3:19-cv-14228-BRM-LHG Document 59 Filed 03/18/20 Page 1 of 4 PagelID: 763

GURBIR S. GREWAL

ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex

P.O. Box 112

Trenton, New Jersey 08625

Attorney for Defendants

By: Stuart M. Feinblatt
Assistant Attorney General
(609) 376-3202
Stuart.Feinblatt@law.njoag.gov

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AMERICANS FOR PROSPERITY,
Plaintiff, Civil Action No. 19-cv-14228 (BRM)
v.

GURBIR S. GREWAL, in his official
capacity as Attorney General of New
Jersey, ERIC H. JASO, in his official
capacity as Chairperson of the New

Jersey Election Law Enforcement CONSENT ORDER CONVERTING
Commission, STEPHEN M. PRELIMINARY INJUNCTION
HOLDEN, in his official capacity as INTO FINAL JUDGMENT
Commissioner of the New Jersey PERMANENTLY ENJOINING
Election Law Enforcement ENFORCEMENT OF P.L. 2019, c.
Commission, and MARGUERITE T. 124

SIMON, in her official capacity as
Commissioner of the New Jersey
Election Law Enforcement
Commission,

 

Defendants.

 
Case 3:19-cv-14228-BRM-LHG Document 59 Filed 03/18/20 Page 2 of 4 PagelD: 764

THIS MATTER having been brought before the Court by agreement of Kevin
H. Marino, Esq., and Derek L. Shaffer, Esq., counsel for Plaintiff Americans for
Prosperity (“AFP”), and Gurbir S. Grewal, Attorney General of New Jersey, by
Stuart M. Feinblatt, Assistant Attorney General, counsel for Defendants Gurbir S.
Grewal, in his official capacity as Attorney General of New Jersey, Eric H. Jaso, in
his official capacity as Chairperson of the New Jersey Election Law Enforcement
Commission (“ELEC”), and Stephen M. Holden and Marguerite T. Simon, in their
official capacity as Commissioners of ELEC (together, “Defendants”); and it
appearing by the signatures affixed below that the parties agree; and for good cause
shown; and

WHEREAS the New Jersey Legislature passed $150 on June 10, 2019, and
the legislation was enacted as P.L. 2019, c.124 (‘the Act”) on June 17, 2019, upon
the signature of Governor Murphy (the term “the Act” does not include the pre-
amendment provisions of Title 19, Chapter 44A of the New Jersey Statutes); and

WHEREAS the Act defines the term “independent expenditure committee”
and imposes certain legal requirements on entities that qualify as independent
expenditure committees; and

WHEREAS on June 25, 2019, AFP filed a Complaint against Defendants in
the United States District Court, District of New Jersey, Docket No. 3:19-cv-14228-
BRM-LHG, challenging the Act under the First Amendment to the United States
Constitution; and

WHEREAS the Court entered an Opinion and Order on October 2, 2019
preliminarily enjoining the enforcement of the Act insofar as it imposes any legal
requirement on any “independent expenditure committee” ( ECF Nos. 39 & 40); and

WHEREAS the parties hereto agree to the conversion of the Preliminary
Injunction into a final judgment enjoining enforcement of the Act in accordance with
the terms set forth herein and the parties further agree to address the recovery of
legal fees and(g dlogsts assogiated with this litigation at a later date; THEREFORE, IT
IS on this /3 day of Wy Vo A_2020,

ORDERED that:
1. The Preliminary Injunction entered in this case on October 2, 2019, is
hereby converted to a permanent injunction;
Case 3:19-cv-14228-BRM-LHG Document 59 Filed 03/18/20 Page 3 of 4 PagelD: 765

2. The Act is permanently enjoined insofar as it imposes any legal
requirement on any “independent expenditure committee,” as defined in
the Act, including AFP and its employees or agents;

3. Defendants, and any state officers acting in concert with Defendants or
under Defendants’ direction or authority, shall not take any action to
enforce, or direct the enforcement of, the Act against any “independent
expenditure committee” as defined in the Act, including AFP and its
employees and agents, in any respect;

4. AFP and its employees and agents shall not be required to take any action
related to the Act;

5. Defendants, and any state officers acting in concert with Defendants or
under Defendants’ direction or authority, shall not seek to hold any
“independent expenditure committee,” including AFP or its employees or
agents, liable for any alleged noncompliance with the Act; and

6. Nothing in this consent order prevents further action by the Legislature to
enact, promulgate and enforce future legislation on the subjects addressed
by or related to the Act, nor does it prevent action by ELEC to enact,
promulgate and enforce regulations in connection with any such future
legislation; similarly, nothing in this consent order prevents or bars AFP
from seeking relief from any future legislation and regulations as it sees
fit; and

7. Recovery of legal fees and costs shall be addressed by the Court at a later
date.

Mef-

HON. BRIAN R. MARTINOTTI
UNITED STATES DISTRICT JUDGE

We hereby consent to the form, content, and entry of this Order.
Case 3:19-cv-14228-BRM-LHG Document 59 Filed 03/18/20 Page 4 of 4 PagelD: 766

DATED:

GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY

/s/ Stuart M. Feinblatt
Stuart M. Feinblatt
Assistant Attorney General
Attorney for Defendants

March 17, 2020

/s/ Kevin H. Marino
Kevin H. Marino, Esq.
Attorney for Plaintiff
Americans for Prosperity

March 17, 2020

/s/ Derek L. Shaffer
Derek L. Shaffer, Esq.
Attorney for Plaintiff
Americans for Prosperity

March 17, 2020
